In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-20-00108-CV


                               IN THE INTEREST OF K.C., A CHILD

                             On Appeal from the 108th District Court
                                      Potter County, Texas
            Trial Court No. 92,108-E-FM, Honorable Douglas R. Woodburn, Presiding

                                           September 8, 2020

                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        In this accelerated appeal, Mother seeks reversal of the district court’s judgment

terminating her parental rights to five-year-old K.C.1 Appellee is the Texas Department

of Family and Protective Services. Through a single issue, Mother argues the evidence

was insufficient to support the district court’s finding that termination of her parental rights

was in the best interest of K.C. Finding the evidence sufficiently supports the challenged

finding, we affirm the judgment of the district court.



        1 To protect the child’s privacy, we will refer to appellant as “Mother” and the child by initials. See

TEX. FAM. CODE ANN. § 109.002(d) (West Supp. 2019); TEX. R. APP. P. 9.8 (a), (b). The parental rights of
K.C.’s alleged father were terminated by the associate judge. The father neither sought de novo review
nor appealed that decision.
                                  Procedural Background


       Final hearing of the Department’s suit was to the bench before the associate judge.

Following trial, the associate judge signed an order granting Mother possessory

conservatorship of K.C., effectively denying the Department’s request to terminate

Mother’s parental rights. The Department sought de novo review of the associate judge’s

findings, including the finding that it would not be in the best interest of K.C. to terminate

Mother’s parental rights.


       At the de novo hearing, the district court received no additional testimony or

evidence, but considered the record from the hearing before the associate judge pursuant

to TEX. FAM. CODE ANN. § 201.015(c). The district court set aside the associate judge’s

decision, finding that Mother violated five predicate grounds warranting termination and

that termination of parental rights was in K.C.’s best interest. The district court appointed

the Department to serve as K.C.’s permanent managing conservator.               This appeal

followed.


                                    Factual Background


       The Department initiated proceedings to remove K.C. in the late summer of 2018

after Mother had used illegal drugs—including cocaine, oxycodone, amphetamines,

methamphetamines, and marihuana—resulting in her and her children’s expulsion from

a Salvation Army living facility. Mother admitted that she was “actively in [her] addiction”

at that time. The Department also expressed concern that Mother did “not have adequate

housing or employment to meet the minimum daily needs of her children.”               Mother

“reported her home life started to crumble. She reported she lost her car, house, and was


                                              2
in a domestic violence relationship.” Her children also tested positive for the presence of

illegal drugs, including amphetamines, methamphetamines, and cocaine.


       This was not Mother’s first experience with abusing drugs and suffering the

consequences of her addictive conduct. Mother had used illegal drugs as early as high

school and had been abusing cocaine for fourteen years. When she was in Arizona, four

other children had been removed after being born addicted to cocaine; her parental rights

to those children were eventually terminated.


       In October 2018, Mother agreed to maintain a drug-free lifestyle pursuant to a

family service plan. She did not comply. She admitted continuing to use drugs through

January 2019.         Hair follicle drug testing indicates additional positive drug tests in

February, May, and July 2019, though Mother argues urinalysis never reported a positive

result. Stacey Brown, the Department caseworker handling K.C.’s case, offered one

potential explanation for the inconsistency in test results: Mother claimed knowledge of

how to “pass” a urinalysis drug test.2


       Although Mother completed twelve counseling sessions with Dr. Stephen Jennings

as agreed under the family service plan, he remained of the opinion that Mother should

not be given unsupervised visitation with young children for any length of time. Dr.

Jennings testified that when Mother was presented with follicle test results indicating

continued drug use, she blamed the testing company for errors and suggested not to

know how drugs entered her body. Dr. Jennings opined that Mother was not always being

truthful with him when denying drug use and recommended Mother receive inpatient drug



       2   On another occasion, Mother shaved her head, presumably to frustrate hair follicle drug testing.

                                                      3
treatment. Ultimately, Jennings agreed that permitting Mother to have unsupervised

access would put young children “in a very dangerous environment.”


       In December 2019, the same month the hearing began before the associate judge,

Mother completed an eighteen-week “Apple” program, which is designed for drug

education but not treatment. Mother testified she had attended support groups “seven or

eight months straight, two or three times a week,” and was on step seven of a twelve-

step program. Nevertheless, in the same month as her completion of the Apple program,

the evidence suggests that Mother failed to participate in a hair follicle drug test. She had

agreed that her failure to take a drug test on the date requested would be considered a

“positive” result with the Department and would constitute a failure to follow the family

service plan.


       Mother also had an inconsistent employment history, holding five or six jobs

between October 2018 and January 2020. Mother was terminated from one job for using

a patient’s credit card to purchase gasoline, causing an Adult Protective Services case to

be opened. Mother held no job for more than six months. At the time of final hearing,

Mother worked in a fast food restaurant while enrolled in a medical-assistant training

program. Mother testified that beginning pay for a medical assistant would be in the range

of $17.00 to $18.00 per hour. She planned to work twenty hours per week if she was able

to regain possession of her children.


       Mother lived in a two-bedroom apartment with her nineteen-year-old daughter,

C.C. Rent was $750 per month, paid by her ex-husband, with assistance from C.C.

Mother owned an operable vehicle.



                                             4
                                            Analysis


       Through a single issue, Mother argues the evidence was legally or factually

insufficient to support the trial court’s best-interest finding.


       The Due Process Clause of the United States Constitution and section 161.001 of

the Texas Family Code require application of the heightened standard of clear and

convincing evidence in cases involving involuntary termination of parental rights. In re

E.N.C., 384 S.W.3d 796, 802 (Tex. 2012); In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002).

“Clear and convincing evidence” is that “measure or degree of proof that will produce in

the mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” In re N.G., 577 S.W.3d 230, 235 (Tex. 2019) (per curiam)

(quoting TEX. FAM. CODE ANN. § 101.007).


       The standards for reviewing the evidence on appeal are different from those used

as a part of the district court’s de novo review. Under the legal sufficiency analysis, we

examine all of the evidence in the light most favorable to the challenged finding, assuming

the “factfinder resolved disputed facts in favor of its finding if a reasonable factfinder could

do so.” In re J.F.C., 96 S.W.3d at 266. We disregard all contrary evidence the factfinder

could have reasonably disbelieved or found incredible. Id. However, we take into account

undisputed facts that do not support the finding, so as not to “skew the analysis of whether

there is clear and convincing evidence.” Id. If the record presents credibility issues, we

must defer to the factfinder’s determinations provided they are not unreasonable. In re

J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).




                                                5
        In a factual sufficiency review, a court of appeals must give due consideration to

the evidence the factfinder reasonably could have found to be clear and convincing. In

re C.H., 89 S.W.3d 17, 25 (Tex. 2002). We determine whether the evidence is such that

a factfinder could reasonably form a firm belief or conviction about the truth of the

Department’s allegations. Id. In doing so we consider whether disputed evidence is such

that a reasonable factfinder could not have resolved that disputed evidence in favor of its

finding. Id. If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a factfinder

could not reasonably have formed a firm belief or conviction, then the evidence is factually

insufficient. In re J.F.C., 96 S.W.3d at 266.


        In assessing the trial court’s best-interest determination, we compare the

evidentiary record to the factors itemized in Holley v. Adams, 544 S.W.2d 367 (Tex.

1976).3 However, the Holley “listing is by no means exhaustive, but does indicate a

number of considerations which either have been or would appear to be pertinent.”

Holley, 544 S.W.2d at 372.4                “The absence of evidence about some of these

considerations [will] not preclude a fact-finder from reasonably forming a strong conviction

or belief that termination is in the child’s best interest, particularly if the evidence [is]


        3 The Holley factors are: (1) the desires of the child; (2) the emotional and physical needs of the

child now and in the future; (3) the emotional and physical danger to the child now and in the future; (4) the
parental abilities of the individuals seeking custody; (5) the programs available to assist these individuals
to promote the best interest of the child; (6) the plans for the child by these individuals or by the agency
seeking custody; (7) the stability of the home or proposed placement; (8) the acts or omissions of the parent
which may indicate that the existing parent-child relationship is not a proper one; and (9) any excuse for
the acts or omissions of the parent. Holley, 544 S.W.2d at 371-72.

        4 See In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (citing Family Code Section 263.307 [“Factors

in Determining Best Interest of Child”] and Holley as providing factors for consideration “when determining
whether termination of parental rights is in the best interest of the child” and also referencing Family Code
section 153.131(b) which provides “a strong presumption that the best interest of a child is served by
keeping the child with a parent”).

                                                      6
undisputed that the parental relationship endangered the safety of the child.” In re C.H.,
89 S.W.3d at 27. In some circumstances, evidence of even one Holley factor may be

sufficient. Jordan v. Dossey, 325 S.W.3d 700, 729 (Tex. App.—Houston [1st Dist.] 2010,

pet. denied) (citing In re C.H., 89 S.W.3d at 27).


        Mother argues she made progress in improving her life and that the Department

failed to meet the Holley factors. Indeed, the evidence shows that Mother made progress

toward the goal of completing job training and possibly entering stable employment in the

future. Mother’s housing appeared to have improved, and she successfully completed

the Apple program. She had plans for childcare and babysitting that would accommodate

her school and work schedules. Mother remained a participant in a twelve-step program

and attended support groups. Although K.C. was placed in a foster home in a distant city,

Mother kept monthly in-person visitation and had weekly contact with her daughter via

Skype.


        However, we cannot say that this proof of progress before the final hearing

overcame the district court’s ability to form a firm belief or conviction that termination of

her parental rights was in K.C.’s best interests. In re C.V., 531 S.W.3d 301, 306 (Tex.

App.—Amarillo 2017, pet. denied). Of significance, the trial court’s several predicate

ground findings, unchallenged on appeal, provide substantial support for the court’s best-

interest finding.5 See In re C.H., 89 S.W.3d at 28 (same evidence may be probative both

of predicate grounds and best interest); In re J.J.L., 578 S.W.3d 601, 609 (Tex. App.—



        5 See TEX. FAM. CODE ANN. § 161.001(b)(1)(D) and (E) (endangering conduct), (M) (parental rights

to another child terminated for endangering conduct), (O) (failure to complete court-ordered service plan),
(P) (use of controlled substance that endangered a child and failure to complete a court-ordered treatment
program or continued drug abuse after completing such a treatment program) (West Supp. 2019).

                                                    7
Houston [14th Dist.] 2019, no pet.) (noting an appellate court is bound by unchallenged

findings unless the contrary is established as a matter of law or no evidence supports the

finding) (citation omitted).


       Moreover, the evidence suggesting Mother’s post-removal improvement must be

juxtaposed with Mother’s bleak history of cocaine addiction and a concomitant chaotic

lifestyle. See In re O.N.H., 401 S.W.3d 681, 684 (Tex. App.—San Antonio 2013, no pet.)

(noting a court may properly measure a parent’s future conduct by her past when

determining whether termination is in a child’s best interest); In re A.C.B., 198 S.W.3d
294, 296, 299-300 (Tex. App.—Amarillo 2006, no pet.) (notwithstanding post-removal

improvement and evidence of compliance with service plan, prior endangering conduct

could support termination in best-interest finding). This included the termination of her

parental rights to four other children, each born addicted to cocaine, and Mother’s past

willingness to rely on cocaine in times of stress. Mother continued illegal drug use and

had difficulty maintaining stable employment while this suit remained pending, and she

declined inpatient drug treatment despite Dr. Jennings’ recommendation that Mother seek

such treatment in light of her positive drug test history.


       Finally, the evidence before the district court permitted a finding that Mother

continued drug use through as proximate as one month before the final hearing. Evidence

of Mother’s drug history led Jennings to opine without objection that Mother should not

have unsupervised visitation with young children due to the potential for danger.


       Considering all the evidence of the best-interest factors in the light most favorable

to the trial court’s finding, we conclude a reasonable trier of fact could have formed a firm



                                              8
belief or conviction that termination of Mother’s parental rights was in the best interest of

K.C. See In re K.M.L., 443 S.W.3d 101, 116 (Tex. 2014) (legal sufficiency standard).

And, viewing all the evidence in a neutral light, we conclude that the disputed and

undisputed evidence favoring and disfavoring the finding also permitted a reasonable

factfinder to form a firm belief or conviction that termination was in the best interest of

K.C. See In re A.B., 437 S.W.3d 498, 502-03 (Tex. 2014) (factual sufficiency standard).

Thus, legally and factually sufficient evidence supported the court’s findings that

termination of Mother’s parental rights was in the best interest of K.C. See Holley, 544
S.W.2d at 371-72. We accordingly overrule the mother’s appellate issue.


       Mother also makes a passing argument suggesting that she and her trial counsel

were not notified of the de novo hearing. See TEX. FAM. CODE ANN. § 201.015(d) (West

2020) (directing notice to be provided under TEX. R. CIV. P. 21a). We find the assertion

to be without merit. The Department’s request for de novo review contains a certificate

of service signed by counsel for the Department and showing Mother’s trial counsel was

served electronically. This certificate is prima facie evidence of the fact of service. TEX.

R. CIV. P. 21a(e). Further, the record contains no complaint to the district court by Mother

or her attorney about any defect in service or lack of notice. The reporter’s record

indicates that Mother’s attorney was involved in another matter the day of the final

hearing. Counsel for the Department informed the court that she had spoken with the

Mother’s attorney, that he did not oppose the court reviewing the record, and that

“obviously, he didn’t want [Mother’s] rights terminated.”         If Mother believed that

representation to the district court was inaccurate, she had other opportunities before this

appeal to have raised it. TEX. R. APP. P. 33.1.


                                             9
                                  Conclusion


We affirm the final order of the trial court.




                                                Lawrence M. Doss
                                                   Justice




                                       10